Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,180,604. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to isocyanate-terminated prepolymers comprising a one step reaction product of at least one rigid polyisocyanate, a polymeric polyol, and either 7 to 12 wt% of a linear short chain diol or 11 to 14 wt% of a non-linear short chain diol.  The difference in the Patent and the copending claims lies in the fact that the Patent claims a species of diisocyanate, polymeric polyol, and short chain diol that is much more specific than the copending claims.  Thus the invention of claims 1-30 of the patent is in effect a “species” of the “generic” invention of the application claims 1-27.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-27 are anticipated by claims 1-30 of the patent, they are not patentably distinct from claims 1-30 of the patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly lactclaiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the polyfunctionalizing agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0199524 to Rukavina.
As to claims 16-17 and 24-26, Rukavina discloses isocyanate-terminated prepolymers (0176- 0177), coatings, parts, and compositions derived from the prepolymers (Title, abstract).  Rukavina discloses prepolymers comprising the reaction product of 1 equivalent of at least one polyisocyanate preferably 4,4’methylene dicyclohexyl diisocyanate (H12MDI), 0.01 to about 0.5 equivalent of a polycarbonate polyol (Abstract) of a polymeric polyol including polyether and polycarbonate polyols (0132), 0.01 to 1.0 equivalent of at least one short chain diol having hydroxyl groups (Abstract, 0120-0125), wherein the prepolymer has a hard segment content of 50 to 100% by weight (0070).  The content of hard segment and short chain diol overlaps the claimed range.  Accordingly, the position is taken that it would have been obvious to maintain the hard segment content of the prepolymer within the claimed based on the desired physical properties of the polyurethanes as taught in Rukavina (0058-0062).  Rukavina teaches cyclohexanedimethanol (non-linear diol) as a preferred diol (See Examples). 
Rukavina further teaches that the prepolymer is liquid without the use of solvents (0180) and the viscosity of the prepolymer is dependent upon the ratio and proportions of the diol and the polyol components (0180 and 0187). Therefore, the prepolymer taught in Rukavina that uses short chain diols, long chain polyols, and cycloaliphatic diisocyanates would be liquid at the claimed pressure and temperature absent a showing to the contrary. 
As to claims 20-21, Rukavina discloses the following polyurethane synthesis:

    PNG
    media_image1.png
    488
    637
    media_image1.png
    Greyscale

As to claims 18-19 and 22-23, Rukavina discloses the addition of 0.01 to about 1 of at least one branched polyol including polylactone branched polyols to prepolymer composition (Abstract).

    PNG
    media_image2.png
    427
    431
    media_image2.png
    Greyscale

As to claim 27, Rukavina discloses methods to coat substrates comprising applying the polyurethane composition to a portion of a substrate and curing (0181).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0199524 to Rukavina in view of U.S. Patent Pub. No. 2010/0222540 to Raukamp et al.
As to claims 1-2 and 9-13, Rukavina discloses isocyanate-terminated prepolymers (0176- 0177), coatings, parts, and compositions derived from the prepolymers (Title, abstract).  Rukavina discloses prepolymers comprising the reaction product of 1 equivalent of at least one polyisocyanate preferably 4,4’methylene dicyclohexyl diisocyanate (H12MDI), 0.01 to about 0.5 equivalent of a polycarbonate polyol (Abstract) of a polymeric polyol including polyether and polycarbonate polyols (0132), 0.01 to 1.0 equivalent of at least one short chain diol having hydroxyl groups (Abstract, 0120-0125), wherein the prepolymer has a hard segment content of 50 to 100% by weight (0070).  The content of hard segment and short chain diol overlaps the claimed range.  Accordingly, the position is taken that it would have been obvious to maintain the hard segment content of the prepolymer within the claimed based on the desired physical properties of the polyurethanes as taught in Rukavina (0058-0062).  Rukavina teaches cyclohexanedimethanol (non-linear diol) as a preferred diol (See Examples).  Rukavina discloses mixtures of polyisocyanates may be used including mixtures of isophorone diisocyanate and H12MDI.  
Rukavina further teaches that the prepolymer is liquid without the use of solvents (0180) and the viscosity of the prepolymer is dependent upon the ratio and proportions of the diol and the polyol components (0180 and 0187). Therefore, the prepolymer taught in Rukavina that uses short chain diols, long chain polyols, and cycloaliphatic diisocyanates would be liquid at the claimed pressure and temperature absent a showing to the contrary. 
Rukavina does not disclose the claimed ratio of isophorone diisocyanate and 4,4- methylene-bis-(cyclohexyl isocyanate).
Raukamp teaches a prepolymerized reaction product of 36.45% by weight of H12MDi, 15.62% of IPDI, and 47.90% of polyol.
The position is taken that it would have been obvious to a person of ordinary skill in the art to add IPDI to the polyisocyanate component of Rukavina within the claimed amounts as taught in Raukamp to reduce crystallization tendency of the product while retaining the effective weathering stability of H12MDI polymers (0006).
As to claims 5-6, Rukavina discloses the following polyurethane synthesis:

    PNG
    media_image1.png
    488
    637
    media_image1.png
    Greyscale

As to claims 3-4 and 7-8, Rukavina discloses the addition of 0.01 to about 1 of at least one branched polyol including polylactone branched polyols to prepolymer composition (Abstract).

    PNG
    media_image2.png
    427
    431
    media_image2.png
    Greyscale

As to claims 14-15, Rukavina discloses methods to coat substrates by spraying (0251) the polyurethane composition to a portion of a substrate and curing (0181).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763